DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
It is noted that since independent claims 1, 11, 17, and 24 recite subject matter that was newly added to this continuation-in-part (CIP) application, they are only entitled to the filing date of the CIP application which is September 27, 2017.  Accordingly, the earliest priority date that claims 1-6, 9-12, 15-19, and 22-34 are entitled to is September 27, 2017.  

Claim Objections
The objection to claim 28 is withdrawn in view of applicants’ cancellation of claim 28.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection of claim 27 is withdrawn in view of applicants’ claim amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 
Claims 1-6, 9-12, 15-19, 22-27, and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,834,860 (hereinafter “the ‘860 patent”) in view of U.S. Patent No. 4,368,098 to Harold Manasevit (hereinafter "Manasevit") and further in view of U.S. Patent No. 5,168,077 to Ashizawa, et al. (“Ashizawa”) and still further in view of U.S. Patent Appl. Publ. No. 2004/0113225 to Mitsuhiko Ogihara (“Ogihara”).  
Regarding claims 1-6 and 9-10, claims 1-5 of the ‘860 patent recite substantially all of the limitations recited in claims 1-6 and 9-10 of the instant application, but do not explicitly recite that the substrate is a Group III/V compound semiconductor material, that the deposition gas includes an arsine/gallium precursor ratio of 3 or greater, or that the first contact layer is disposed on or over the sacrificial layer.  However, in col. 5, ll. 25-28 Manasevit teaches that the substrate may be a zinc-blende semiconductor alloy while col. 8, ll. 46-51 and col. 10, ll. 25-31 of Manasevit specifically teach the use of GaAs as a substrate.  It therefore would have been obvious to use a Group III-V compound semiconductor as a substrate in order to produce high quality thin films by homoepitaxial growth.  Then in the Abstract and col. 2, ll. 9-63 Ashizawa specifically teaches that the film growth rate and growth mode are determined by the supply rate of the Group-V element and the V/III ratio with col. 4, ll. 4-16 specifically teaching that conventional processes of growing a GaAs thin film using TMG and AsH3 as the raw material gases inter alia, a GaAs cell (110) with a p-type stack (130) formed on an n-type stack (120).  The n-type stack includes a first contact layer (122) which is disposed on an AlAs sacrificial layer (116) formed on a GaAs substrate (112).  Thus, in view of the teachings of Ogihara an ordinary artisan would be motivated to include a first contact layer which is disposed on or over a sacrificial layer formed on a substrate in order to make electrical contact with the n-type stack as part of a method of forming a GaAs-based p-n junction for electronic and’/or optoelectronic devices.  
Regarding claims 11-12 and 15-16, claim 6 of the ‘860 patent recites substantially all of the limitations recited in claims 11-12 and 15-16 of the instant application, but does not explicitly recite that the substrate is a Group III/V compound semiconductor material, that the deposition gas includes an arsine/gallium precursor ratio of 3 or greater, or that the first contact layer is disposed on or over the sacrificial layer.  However, in col. 5, ll. 25-28 Manasevit teaches that the substrate may be a zinc-blende semiconductor alloy while col. 8, ll. 46-51 and col. 10, ll. 25-31 of Manasevit specifically teach the use of GaAs 3 as the raw material gases utilize a V/III ratio of 20 to 150 in order to avoid deterioration of the surface morphology of the growing film.  It therefore would be within the capabilities of an ordinary artisan to control the V/III ratio during film growth within the range of 20 to 150 with the motivation for doing so being to obtain a GaA layer having improved properties, including the desired electrical conductivity and surface roughness at a sufficiently high growth rate.  Finally, in ¶¶[0021]-[0032] of Ogihara teaches that a GaAs-based device is typically formed with a first active sublayer which is p-type GaAs and a second active sublayer which is n-type GaAs in order to form a p-n junction.  In Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara specifically teaches an embodiment of a semiconductor structure comprised of, inter alia, a GaAs cell (110) with a p-type stack (130) formed on an n-type stack (120).  The n-type stack includes a first contact layer (122) which is disposed on an AlAs sacrificial layer (116) formed on a GaAs substrate (112).  Thus, in view of the teachings of Ogihara an ordinary artisan would be motivated to include a first contact layer which is disposed on or over a sacrificial layer formed on a substrate in order to make electrical contact with the n-type stack as part of a method of forming a GaAs-based p-n junction for electronic and’/or optoelectronic devices.  
Regarding claims 17-19 and 22-23, claims 7-8 of the ‘860 patent recite substantially all of the limitations recited in claims 17-19 and 22-23 of the instant application, but do not explicitly recite that the wafer is heated to a temperature in the range of between 550 and 900 °C, that the substrate is a Group III/V compound semiconductor material, that the deposition gas includes an arsine/gallium precursor ratio of 3 or greater, or that the first contact layer is disposed on or over the sacrificial layer.  However, in Example 1 at col. 6, ll. 25-55 Manasevit teaches an epitaxial deposition system in which a substrate (11) having deposition surface (12) thereon is heated to a temperature of 650 to 800 °C for the growth of one or more GaAs epitaxial layers.  Thus, in view of the teachings of Manasevit an ordinary artisan would readily recognize that the Group III-V deposition process recited in claims 7-9 of the ‘860 patent may be utilized to grow epitaxial Group III-V layers having the desired materials properties at temperatures in the range of 550 to 900 °C.  Then in col. 5, ll. 25-28 Manasevit further teaches that the substrate may be a zinc-blende semiconductor alloy while col. 8, ll. 46-51 and col. 10, ll. 25-31 of Manasevit specifically teach the use of GaAs as a substrate.  It therefore would have been obvious to use a Group III-V compound semiconductor as a substrate in order to produce high quality thin films by homoepitaxial growth.  Then in the Abstract and col. 2, ll. 9-63 Ashizawa specifically teaches that the film growth rate and growth mode are determined by the supply rate of the Group-V element and the V/III ratio with col. 4, ll. 4-16 specifically teaching that conventional processes of growing a GaAs thin film using TMG and AsH3 as the raw material gases utilize a V/III ratio of 20 to 150 in order to avoid deterioration of the surface morphology of the growing film.  It therefore would be within the capabilities of an ordinary artisan to control the V/III ratio during film growth within the inter alia, a GaAs cell (110) with a p-type stack (130) formed on an n-type stack (120).  The n-type stack includes a first contact layer (122) which is disposed on an AlAs sacrificial layer (116) formed on a GaAs substrate (112).  Thus, in view of the teachings of Ogihara an ordinary artisan would be motivated to include a first contact layer which is disposed on or over a sacrificial layer formed on a substrate in order to make electrical contact with the n-type stack as part of a method of forming a GaAs-based p-n junction for electronic and’/or optoelectronic devices.  
Regarding claims 24-27 and 29-30, claims 9-15 of the ‘860 patent recite substantially all of the limitations recited in claims 24-27 and 29-30 of the instant application, but do not explicitly recite that the n-type and p-type passivation layers also comprise aluminum, that the substrate is a Group III/V compound semiconductor material, that the deposition gas includes an arsine/gallium precursor ratio of 3 or greater, or that the n-type passivation layer is deposited over the n-type contact layer.  However, in ¶¶[0021]-[0032] of Ogihara teaches that a GaAs-based device is typically formed with a first active sublayer which is p-type and a second active sublayer which is n-type in order to form a p-n junction.  In ¶[0027] and ¶[0040] of Ogihara, the first and second contact xGa1-xAs, and the first and second active sublayers may be n- or p-type AlxGa1-xAs.  Then in Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara specifically teaches an embodiment of a semiconductor structure in which the n-type stack includes a first contact layer (122) which is disposed on an AlAs sacrificial layer (116) formed on a GaAs substrate (112).  Thus, based on the teachings of Ogihara, an ordinary artisan would be motivated to provide n-type GaAs and p-type GaAs stacks which comprise AlxGa1-xAs when producing a GaAs-based semiconductor structure with a first contact layer being disposed on or over a sacrificial layer formed on a substrate in order to make electrical contact with the n-type stack as part of a method of forming a GaAs-based p-n junction for electronic and’/or optoelectronic devices having the desired electrical and optical properties.  Then in col. 5, ll. 25-28 Manasevit further teaches that the substrate may be a zinc-blende semiconductor alloy while col. 8, ll. 46-51 and col. 10, ll. 25-31 of Manasevit specifically teach the use of GaAs as a substrate.  It therefore would have been obvious to use a Group III-V compound semiconductor as a substrate in order to produce high quality thin films by homoepitaxial growth.  Then in the Abstract and col. 2, ll. 9-63 Ashizawa specifically teaches that the film growth rate and growth mode are determined by the supply rate of the Group-V element and the V/III ratio with col. 4, ll. 4-16 specifically teaching that conventional processes of growing a GaAs thin film using TMG and AsH3 as the raw material gases utilize a V/III ratio of 20 to 150 in order to avoid deterioration of the surface morphology of the growing film.  It therefore would be within the capabilities of an ordinary artisan to control the V/III ratio during film growth within the range of 20 to 150 with the motivation for doing so being to obtain a GaA layer having improved 
Regarding claims 31-34, the ‘860 patent does not explicitly recite that the method is performed in a metalorganic chemical vapor deposition (MOCVD) tool.  However, in Fig. 2 and Example 1 at col. 6, l. 41 to col. 7, l. 63 Manasevit teaches exposing substrate (11) to trimethylgallium (TMG) from bubbler (37) and arsine (AsH3) from tank (31) in order to deposit a GaAs layer via MOCVD.  See also col. 3, l. 49 to col. 4, l. 34 of Manasevit which teach the use of metalorganic precursor source gases for the growth of Group III-V compounds which necessarily entails growth by MOCVD.  Thus, in view of the teachings of Manasevit an ordinary artisan would be motivated to use MOCVD to deposit the GaAs cell as claimed in order to produce high quality Group III-V layers with improved device performance.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, 9-12, 15-16, 24-27, and 29-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0305059 to Kayes, et al. (hereinafter “Kayes”) in view of U.S. Patent Appl. Publ. No. 2004/0113225 to Mitsuhiko Ogihara (“Ogihara”).  
Regarding claim 1
heating the wafer to a deposition temperature in a range between 550°C and 900°C within a processing system, wherein the wafer is a support substrate comprising one or more Group III/V compound semiconductor materials (see, e.g., ¶[0022] which teaches deposition on GaAs at a substrate temperature of 550 to 900 °C);
exposing the wafer to a deposition gas comprising a gallium precursor gas and arsine at a total pressure in a range between 20 Torr and 1000 Torr, wherein the deposition gas includes an arsine/gallium precursor ratio of 3 or greater (see, e.g., ¶¶[0026]-[0027] which teach using a deposition gas comprising gallium and arsine at a pressure of 20 to 1,000 Torr and an As/Ga ratio of 3 or greater); and
depositing one or more layers having gallium arsenide on the wafer at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr),
wherein multiple layers, including the one or more layers, form a gallium arsenide cell, wherein the gallium arsenide cell forms an n-type stack and a p-type stack deposited over the n-type stack (see, e.g., Fig. 1A and ¶¶[0029]-[0047] which teach forming a GaAs cell comprised of a p-type stack (130) formed over an n-type stack (120)), 
wherein the n-tvpe stack is deposited over a sacrificial layer having a thickness between 1 nm and 20 nm, the sacrificial layer being disposed over a buffer layer, the buffer layer being disposed over the wafer (see, e.g., Fig. 1A and 
wherein the n-tvpe stack comprises an emitter layer disposed on or over a first passivation layer (see, e.g., Fig. 1A and ¶¶[0034]-[0036] which teach that the n-type stack (120) includes an absorber layer (108) disposed on or over a first passivation layer (106); it is noted that although layer (108) is identified as an absorber layer, it may function as an emitter layer), 
the first passivation layer being disposed on or over a first contact layer, the first contact layer being disposed on or over the sacrificial layer (see, e.g., Fig. 1A and ¶¶[0034]-0036] which teach that the passivation layer (106) is disposed over a first contact layer (105) which is disposed over the sacrificial layer (104)), 
wherein the p-type stack comprises a second contact layer disposed on or over an absorber layer, the absorber layer being disposed on or over the emitter layer (see, e.g., Fig. 1A, ¶¶[0032]-[0038], and ¶[0052] which teach that the p-type stack (130) includes a second contact layer (112) disposed over an emitter layer (110) which is disposed on or over the absorber layer (108); it is noted that although layer (110) is identified as an emitter layer, it may function as an absorber layer), and 
wherein the emitter layer and the absorber layer contain gallium arsenide (see, e.g., Fig. 1A and ¶¶[0032]-[0038] which teach that the absorber (108) and emitter (110) layers contain GaAs; as noted supra, although layers (108) and (110) in Fig. 1A are labelled with names opposite to that claimed, they have same 
Kayes does not explicitly teach that the p-type stack comprises a second passivation layer which is disposed between the second contact layer and the absorber layer.  However, in Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara teaches an embodiment of a semiconductor epitaxial structure in which the n- and p-type stacks may be comprised of: a first contact layer (752), a first cladding layer (703), and a first active sublayer (704a) which may be equated with the contact layer, passivation layer, and emitter layer, respectively, of the claimed n-type GaAs stack as well as a second sublayer (704b), second cladding layer (705), and second contact layer (706) which may be equated with the absorber layer, second passivation layer, and second contact layer of the claimed p-type GaAs stack.  As noted in ¶[0027] and ¶[0040] of Ogihara, the first and second contact layers may be p- or n-type GaAs, the cladding layers may be AlxGa1-xAs, and the first and second active sublayers may be n- or p-type AlxGa1-xAs which necessarily means that the n- and p-type stack in Fig. 7 of Ogihara possesses the claimed structure.  In Ogihara the first (703) and second (705) cladding layers may be equated with the first and second passivation layers as claimed.  In this regard an ordinary artisan would look to the teachings of Ogihara and would readily recognize that a second passivation layer may be incorporated into the p-type stack (130) of Kayes between the contact (112) and emitter (110) layers with the motivation for doing so being to, for example, facilitate confinement of both electrons and holes injected across the p-n junction at high density in the active layer, thereby increasing the recombination prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Kayes teaches that for the 90-120 m/hr deposition rates the range of the deposition temperature is between 680°C and 850°C (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr and ¶[0022] which teaches deposition at a substrate temperature of 550 to 900 °C).  
Regarding claim 3, Kayes teaches that the deposition gas further comprises an aluminum precursor gas and the one or more layers having gallium arsenide further comprises aluminum (see, e.g., ¶[0024] which teaches that the deposition gas may comprise aluminum and ¶[0021] which teaches the growth of Group III-V layers comprising gallium aluminum and arsenide).
Regarding claim 4, Kayes teaches that the aluminum precursor gas comprises an alkyl aluminum compound (see, e.g., ¶[0024] which teaches that the aluminum precursor gas may comprise an alkyl aluminum compound such as trimethylaluminum).
Regarding claim 5, Kayes teaches that the alkyl aluminum compound is trimethylaluminum or triethylaluminum (see, e.g., ¶[0024] which teaches that the 
Regarding claim 6, Kayes teaches that the deposition gas further comprises a carrier gas comprising a mixture of hydrogen and argon (see, e.g., ¶[0025] which teaches that the carrier gas may be comprised of hydrogen and argon).
Regarding claim 9, Kayes teaches that the range of the deposition temperature is between 600°C and 800°C (see, e.g., ¶[0022] which teaches that the deposition temperature may be in the range of 550 to 900 °C).  
Regarding claim 10, Kayes teaches that the range of the total pressure is selected from the group consisting of:  between 20 Torr and 760 Torr, between 50 Torr and 450 Torr, and between 100 Torr and 250 Torr (see, e.g., ¶[0027] which teaches that the growth pressure may be in the range of 20 to 1,000 Torr).  
Regarding claim 11, Kayes teaches a method for forming a semiconductor material on a wafer (see, e.g., the Abstract, Figs. 1-4, and entire reference), comprising:
heating the wafer to a deposition temperature in a range between 550°C and 900°C within a processing system, wherein the wafer is a support substrate comprising one or more Group III/V compound semiconductor materials (see, e.g., ¶[0022] which teaches deposition on GaAs at a substrate temperature of 550 to 900 °C);
exposing the wafer to a deposition gas comprising a gallium precursor gas, an aluminum precursor gas, and arsine at a total pressure in a range between 20 Torr and 1000 Torr, wherein the deposition gas includes an arsine/gallium precursor ratio of 3 or greater (see, e.g., ¶¶[0024]-[0027] which teach using a 
depositing one or more layers on the wafer at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr),
wherein the one or more layers include aluminum gallium arsenide, and multiple layers, including the one or more layers, form an aluminum gallium arsenide cell, wherein the aluminum gallium arsenide cell forms an n-type stack and a p-type stack deposited over the n-type stack (see, e.g., Fig. 1A and ¶¶[0022]-[0047] which teach forming an AlGaAs cell formed from layers of aluminum gallium arsenide which is comprised of a p-type stack (130) formed over an n-type stack (120)), 
wherein the n-tvpe stack is deposited over a sacrificial layer having a thickness between 1 nm and 20 nm, the sacrificial layer being disposed over a buffer layer, and the buffer layer being disposed over the wafer (see, e.g., Fig. 1A and ¶¶[0030]-[0032] which teach an n-type stack (120) deposited over a sacrificial layer (104) having a thickness of 3 to 50 nm that is deposited over a buffer layer (102) formed on a wafer (101)), 
wherein the n-tvpe stack comprises an emitter layer disposed on or over a first passivation layer (see, e.g., Fig. 1A and ¶¶[0034]-[0036] which teach that the n-type stack (120) includes an absorber layer (108) disposed on or over a first 
the first passivation layer being disposed on or over a first contact layer, the first contact layer being disposed on or over the sacrificial layer (see, e.g., Fig. 1A and ¶¶[0034]-0036] which teach that the passivation layer (106) is disposed over a first contact layer (105) which is disposed over the sacrificial layer (104)), 
wherein the p-tvpe stack comprises a second contact layer disposed on or over an absorber layer, and the absorber layer being disposed on or over the emitter layer (see, e.g., Fig. 1A, ¶¶[0032]-[0038], and ¶[0052] which teach that the p-type stack (130) includes a second contact layer (112) disposed over an emitter layer (110) which is disposed on or over the absorber layer (108); it is noted that although layer (110) is identified as an emitter layer, it may function as an absorber layer), and 
wherein the emitter layer and the absorber layer contain aluminum gallium arsenide (see, e.g., Fig. 1A and ¶¶[0032]-[0038] which teach that the absorber (108) and emitter (110) layers may contain AlGaAs; it is also noted that although layers (108) and (110) in Fig. 1A are labelled with names opposite to that claimed, they have same composition as, may function as, and therefore read upon the emitter and absorber as claimed, meaning layer (108) may be considered to be an emitter while layer (110) is an absorber).
Kayes does not explicitly teach that the p-type stack comprises a second passivation layer which is disposed between the second contact layer and the absorber layer.  However, in Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara teaches xGa1-xAs, and the first and second active sublayers may be n- or p-type AlxGa1-xAs which necessarily means that the n- and p-type stack in Fig. 7 of Ogihara possesses the claimed structure.  In Ogihara the first (703) and second (705) cladding layers may be equated with the first and second passivation layers as claimed.  In this regard an ordinary artisan would look to the teachings of Ogihara and would readily recognize that a second passivation layer may be incorporated into the p-type stack (130) of Kayes between the contact (112) and emitter (110) layers with the motivation for doing so being to, for example, facilitate confinement of both electrons and holes injected across the p-n junction at high density in the active layer, thereby increasing the recombination probability of both types of carriers in the active layer.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 12, Kayes teaches that for the 90-120 m/hr deposition rates the range of the deposition temperature is between 680°C and 850°C (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr and ¶[0022] which teaches deposition at a substrate temperature of 550 to 900 °C).  
Regarding claim 15, Kayes teaches that the range of the deposition temperature is between 600°C and 800°C (see, e.g., ¶[0022] which teaches deposition at a substrate temperature of 550 to 900 °C).
Regarding claim 16, Kayes teaches that the range of the total pressure is selected from the group consisting of:  between 20 Torr and 760 Torr, between 50 Torr and 450 Torr, and between 100 Torr and 250 Torr (see, e.g., ¶[0027] which teaches that the growth pressure may be in the range of 20 to 1,000 Torr).
Regarding claim 24, Kayes teaches a method of forming a cell (see, e.g., the Abstract, Figs. 1-4, and entire reference), comprising:
heating a substrate comprising gallium and arsenic to a temperature in a range between 550°C and 900°C within a processing system, wherein the substrate comprises one or more Group III/V compound semiconductor materials (see, e.g., ¶[0022] which teaches deposition on GaAs at a substrate temperature of 550 to 900 °C);
exposing the substrate to a deposition gas comprising at least a gallium precursor gas and arsine, wherein the deposition gas includes an arsine/gallium 
depositing an n-type contact layer comprising gallium and arsenic over the substrate, the n-type contact layer having a thickness of 100 nm or less (see, e.g., Fig. 1A and ¶¶[0032]-[0033] which teach that a first n-type contact layer (105) comprised of GaAs having a thickness of 10 to 100 nm may be formed over the substrate (101));
depositing an n-type passivation layer comprising gallium, aluminum, and arsenic over the n-type contact layer, the n-type passivation layer having a thickness of 100 nm or less (see, e.g., Fig. 1A and ¶¶[0034]-[0036] which teach that a passivation layer (106) comprised of AlGaAs having a thickness of 30 to 40 nm is disposed over the first contact layer (105));
depositing an n-type emitter layer comprising gallium and arsenic over the n type passivation layer, the n-type emitter layer having a thickness of 3000 nm or less (see, e.g., Fig. 1A and ¶¶[0034]-[0036] which teach that an n-type absorber layer (108) comprised of GaAs having a thickness of 1,000 to 3,000 nm is deposited over the passivation layer (106) ; it is noted that although layer (108) is identified as an absorber layer, it may function as an emitter layer);
depositing an p-tvpe absorber layer comprising gallium and arsenic over the n-type emitter layer, the p-tvpe absorber layer having a thickness of 3000 nm or less (see, e.g., Fig. 1A and  ¶¶[0032]-[0038] which teach that the p-type stack (130) includes a p-type emitter layer (110) comprised of GaAs with a thickness of 100 to 500 nm which is disposed on or over the absorber layer (108); it is noted that 
depositing a p-type contact layer comprising gallium and arsenic over the p-tvpe absorber layer, the p-type contact layer having a thickness of 100 nm or less (see, e.g., Fig. 1A, ¶¶[0032]-[0038], and ¶[0052] which teach that the p-type stack (130) includes a second contact layer (112) disposed over the emitter layer (110) with a thickness of between 10 and 100 nm), 
wherein each of the n-type contact layer, the n-type passivation layer, the n-typem/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr).
Kayes does not explicitly teach that a second passivation layer comprising gallium, aluminum, and arsenic is deposited over the p-type absorber layer and underneath the p-type contact layer, the p-type passivation layer having a thickness of 300 nm or less.  However, in Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara teaches an embodiment of a semiconductor epitaxial structure in which the n- and p-type stacks may be comprised of: a first contact layer (752), a first cladding layer (703), and a first active sublayer (704a) which may be equated with the contact layer, passivation layer, and emitter layer, respectively, of the claimed n-type GaAs stack as well as a second sublayer (704b), second cladding layer (705), and second contact layer (706) which may be equated with the absorber layer, second passivation layer, and second xGa1-xAs, and the first and second active sublayers may be n- or p-type AlxGa1-xAs which necessarily means that the n- and p-type stack in Fig. 7 of Ogihara possesses the claimed structure.  In Ogihara the first (703) and second (705) cladding layers may be equated with the first and second passivation layers as claimed.  In this regard an ordinary artisan would look to the teachings of Ogihara and would readily recognize that a second passivation layer may be incorporated into the p-type stack (130) of Kayes between the contact (112) and emitter (110) layers with the motivation for doing so being to, for example, facilitate confinement of both electrons and holes injected across the p-n junction at high density in the active layer, thereby increasing the recombination probability of both types of carriers in the active layer.  Moreover, since ¶¶[0034]-[0036] of Kayes teach the use of a first passivation layer (106) comprised of AlGaAs having a thickness of 30 to 40 nm an ordinary artisan would be motivated to utilize an analogous thickness of 30 to 40 nm for the second passivation layer utilized in the method of Ogihara in order to provide the desired minority carrier confinement effect.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 25, Kayes teaches that for the 90-120 m/hr deposition rates the range of the temperature is between 680°C and 850°C (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr and ¶[0022] which teaches deposition at a substrate temperature of 550 to 900 °C).  
Regarding claim 26, Kayes teaches depositing a sacrificial layer comprising aluminum and arsenic over the substrate at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr), the sacrificial layer having a thickness of 20 nm or less; and depositing the n-type contact layer over the sacrificial layer (see, e.g., Fig. 1A and ¶¶[0030]-[0032] which teach that a contact layer is deposited over a sacrificial layer (104) having a thickness of 3 to 50 nm).  
Regarding claim 27, Kayes teaches depositing a buffer layer comprising gallium and arsenic on the substrate at a deposition rate selected from the group consisting of a 30 m/hr deposition rate, 40 m/hr deposition rate, 50 m/hr deposition rate, 55 m/hr deposition rate, 60 m/hr deposition rate or greater (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr), the buffer layer having a thickness of less than 300 nm; and depositing the sacrificial layer over the buffer layer (see, e.g., Fig. 1A and ¶¶[0030]-[0032] which teach that a sacrificial layer (104) having a thickness of 3 to 50 nm is deposited over a buffer layer (102) having a thickness of 100 to 600 nm that is formed on a wafer (101)).  
Regarding claim 29, Kayes teaches depositing a buffer layer comprising gallium and arsenic on the substrate at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr), the buffer layer having a thickness of less than 300 nm; and depositing the sacrificial layer over the buffer layer (see, e.g., Fig. 1A and ¶¶[0030]-[0032] which teach that a sacrificial layer (104) having a thickness of 3 to 50 nm is deposited over a buffer layer (102) having a thickness of 100 to 600 mm that is formed on a wafer (101)).
Regarding claim 30, Kayes teaches that exposing the substrate to a deposition gas further comprises:  exposing the substrate to a total pressure of 450 Torr or less, or exposing the substrate to a total pressure of at least 780 Torr (see, e.g., ¶[0027] which teaches that the growth pressure may be in the range of 20 to 1,000 Torr).
Regarding claim 31, Kayes teaches that the method is performed in a metal-organic chemical vapor deposition (MOCVD) tool (see, e.g., ¶[0019] which teaches that deposition of the Group III-V layers may be performed by MOCVD).
Regarding claim 32, Kayes teaches that the method is performed in a metal-organic chemical vapor deposition (MOCVD) tool (see, e.g., ¶[0019] which teaches that deposition of the Group III-V layers may be performed by MOCVD).
Regarding claim 33, Kayes teaches that the method is performed in a metal-organic chemical vapor deposition (MOCVD) tool (see, e.g., ¶[0019] which teaches that deposition of the Group III-V layers may be performed by MOCVD).
Regarding claim 34, Kayes teaches that the method is performed in a metal-organic chemical vapor deposition (MOCVD) tool (see, e.g., ¶[0019] which teaches that deposition of the Group III-V layers may be performed by MOCVD).

Claims 17-19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayes in view of Ogihara and further in view of U.S. Patent No. 5,076,860 to Ohba, et al. (“Ohba”). 
Regarding claim 17, Kayes teaches a method for forming a semiconductor material on a wafer (see, e.g., the Abstract, Figs. 1-4, and entire reference), comprising:
heating the wafer to a deposition temperature in a range between 550°C and 900°C within a processing system, wherein the wafer is a support substrate comprising one or more Group III/V compound semiconductor materials (see, e.g., ¶[0022] which teaches deposition on GaAs at a substrate temperature of 550 to 900 °C);
exposing the wafer to a deposition gas comprising a gallium precursor gas, an indium precursor gas, a nitrogen precursor gas and arsine at a total pressure in a range between 20 Torr and 1000 Torr, wherein the deposition gas includes an arsine/gallium precursor ratio of 3 or greater (see, e.g., ¶¶[0024]-[0027] which teach using a deposition gas comprising gallium, indium, nitrogen, and arsine at a pressure of 20 to 1,000 Torr and an As/Ga ratio of 3 or greater); and
depositing one or more layers on the wafer at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 
wherein the one or more layers comprise gallium, arsenic, and indium, and multiple layers, including the one or more layers, form a gallium indium arsenide cell, wherein the gallium indium arsenide nitride cell forms an n-tvpe stack and a p-tvpe stack deposited over the n-tvpe stack (see, e.g., Fig. 1A and ¶¶[0029]-[0047] which teach forming a Group III-V cell comprised of a p-type stack (130) formed over an n-type stack (120); moreover, in ¶¶[0018]-[0024] Kayes further teaches that the Group III-V cell may be formed from a deposition gas comprised of precursors of Ga, In, and As in order to form a Group III-V compound semiconductor having the desired bandgap), 
wherein the n-tvpe stack is deposited over a sacrificial layer having a thickness between 1 nm and 20 nm, the sacrificial layer being disposed over a buffer layer, and the buffer layer being disposed over the wafer (see, e.g., Fig. 1A and ¶¶[0030]-[0032] which teach an n-type stack (120) deposited over a sacrificial layer (104) having a thickness of 3 to 50 nm that is deposited over a buffer layer (102) formed on a wafer (101)), 
wherein the n-tvpe stack comprises an emitter layer disposed on or over a first passivation layer (see, e.g., Fig. 1A and ¶¶[0034]-[0036] which teach that the n-type stack (120) includes an absorber layer (108) disposed on or over a first passivation layer (106) ; it is noted that although layer (108) is identified as an absorber layer, it may function as an emitter layer), 
the first passivation layer being disposed on or over a first contact layer, the first contact layer being disposed on or over the sacrificial layer (see, e.g., Fig. 1A 
wherein the p-tvpe stack comprises a second contact layer disposed on or over an absorber layer, and the absorber layer being disposed on or over the emitter layer (see, e.g., Fig. 1A, ¶¶[0032]-[0038], and ¶[0052] which teach that the p-type stack (130) includes a second contact layer (112) disposed over an emitter layer (110) which is disposed on or over the absorber layer (108); it is noted that although layer (110) is identified as an emitter layer, it may function as an absorber layer), and 
wherein the emitter layer and the absorber layer contain gallium indium arsenide (see, e.g., Fig. 1A, ¶¶[0018]-[0024], and ¶¶[0032]-[0038] which teach that the absorber (108) and emitter (110) layers may be formed from Group III-V elements such as Ga, In, and As in order to produce a compound semiconductor having the desired bandgap; it is also noted that although layers (108) and (110) in Fig. 1A are labelled with names opposite to that claimed, they may function as and therefore read upon the emitter and absorber as claimed, meaning layer (108) may be considered to be an emitter while layer (110) is an absorber.
Kayes does not explicitly teach that the p-type stack comprises a second passivation layer which is disposed between the second contact layer and the absorber layer.  However, in Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara teaches an embodiment of a semiconductor epitaxial structure in which the n- and p-type stacks may be comprised of: a first contact layer (752), a first cladding layer (703), and a first active sublayer (704a) which may be equated with the contact layer, passivation layer, xGa1-xAs, and the first and second active sublayers may be n- or p-type AlxGa1-xAs which necessarily means that the n- and p-type stack in Fig. 7 of Ogihara possesses the claimed structure.  In Ogihara the first (703) and second (705) cladding layers may be equated with the first and second passivation layers as claimed.  In this regard an ordinary artisan would look to the teachings of Ogihara and would readily recognize that a second passivation layer may be incorporated into the p-type stack (130) of Kayes between the contact (112) and emitter (110) layers with the motivation for doing so being to, for example, facilitate confinement of both electrons and holes injected across the p-n junction at high density in the active layer, thereby increasing the recombination probability of both types of carriers in the active layer.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
2H4) may be used as a source gas for nitrogen during vapor-phase growth of Group III-V compounds.  Thus, based on the teachings of Ohba it would have been obvious to further incorporate a precursor gas such as hydrazine during film growth of the Group III-V compound semiconductor layers comprised of gallium, indium, and arsenide as per the teachings of Kayes in order to produce an optoelectronic or electronic device comprised of a large bandgap GaInAsN compound semiconductor capable of emitting and/or absorbing light of the desired wavelength.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Regarding claim 18, Kayes teaches that for the 90-120 m/hr deposition rates the range of the deposition temperature is between 680°C and 850°C (see, e.g., ¶[0018] which teaches that the Group III-V layers may be deposited at a growth rate of up to 120 m/hr and ¶[0022] which teaches deposition at a substrate temperature of 550 to 900 °C).
Regarding claim 19, Kayes and Ogihara do not explicitly teach that the nitrogen precursor gas comprises a compound selected from the group consisting of hydrazine, supra with respect to the rejection of claim 17, in the Abstract and col. 1, l. 15 to col. 2, l. 24 Ohba teaches that the bandgap of a Group III-V semiconductor may be increased by incorporating nitrogen.  Furthermore, in col. 8, ll. 31-54 Ohba teaches that hydrazine (N2H4) may be used as a source gas for nitrogen during vapor-phase growth of Group III-V compounds.  Thus, based on the teachings of Ohba it would have been obvious to further incorporate a precursor gas such as hydrazine during film growth of the Group III-V compound semiconductor layers comprised of gallium, indium, and arsenide as per the teachings of Kayes in order to produce an optoelectronic or electronic device comprised of a large bandgap GaInAsN compound semiconductor capable of emitting and/or absorbing light of the desired wavelength.  
Regarding claim 23, Kayes teaches that the range of the total pressure is selected from the group consisting of:  between 20 Torr and 760 Torr, between 50 Torr and 450 Torr, and between 100 Torr and 250 Torr (see, e.g., ¶[0027] which teaches that the growth pressure may be in the range of 20 to 1,000 Torr).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayes in view of Ogihara and further in view of Ohba and still further in view of U.S. Patent No. 5,168,077 to Ashizawa, et al. (“Ashizawa”). 
Regarding claim 22, Kayes, Ogihara, and Ohba do not explicitly teach that the deposition temperature is between 400°C and 500°C.  However, in the Abstract and col. 3, l. 37 to col. 5, l. 9 Ashizawa teaches that the growth of Group III-V compound semiconductors such as GaAs by metalorganic chemical vapor deposition (MOCVD) is .  

Response to Arguments
Applicant's arguments filed June 1, 2021, have been fully considered, but they are not persuasive.  
Applicants argue against the rejection of claim 1 by contending that the emitter layer (110) and absorber layer (108) in Fig. 1A of Kayes are not interchangeable since they each are a “different semiconductor material,” have a different bandgap than each other and therefore are not “the same composition as” each other.  See applicants’ 6/1/21 reply, pp. 10-12.  Applicants’ argument is noted, but is unpersuasive.  It is pointed out that in ¶[0010] and ¶[0043] Kayes specifically teaches that the emitter layer is located closer than the absorber layer to the back side of the device.  In Fig. 1A layer (108) is clearly located closer to the back side of the device which is adjacent to the supporting wafer (101).  Thus, the teachings of Kayes indicate that layer (108) is actually the emitter while layer (110) is the absorber.  Moreover, in ¶[0036] Kayes teaches that layer (108) may contain a Group III-V semiconductor such as GaAs and may be doped n-type while in ¶[0037] Kayes further teaches that layer (110) may also be comprised of a Group III-V .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714